Case 2:18-cv-12822-MCA-JAD Document 55 Filed 08/02/19 Page 1 of 2 PagelD: 1201

Mail body: Fwd: Motion Decree 2:16-V-| 2822
KAiehen Peouost Ayr Procedural Ail. an (

Begin forwarded message:

 

 

ett rai IRN tires

Date: August 2, 2019 at | 38.06 PM EDT
To: iwasanamencanic-gnall.com

SEE ISS Seh et

Subject: Motion

 

Motion for rule 16 conférence so discovery may commence as conference is procedural and for some reason yet to have been
scheduled as would have been once my attorney on record came on although Pve asked for exactly this conference on multiple
occasions... At this pomt I would absolutely ask the court grant and schedule a rule 16 conference wherein my attorney paid retained
can shed some light on what has been happening behind the scenes keeping hinvhis firm from being able to make appearances...

I'd like to thank adapt pharma for actually pointing out the federal argument and mass
health concern dangers they along with their now sold product are causing which
raises the federal courts responsibility to ensure the country’s mass public safety given
the daily global use of a lethal product on its very defective natures of procurement
processing and ultimately manipulation of scientific data to hide tts lethal nature’s on
sheer chemical engineering and use of lethal mixtures that will infact shut down the
lungs and brain activity in asthmatics and was diluted for exactly this purpose as this
was caught in early stages and left diluted rather than eliminated from chemical
processing and an alternative used ... Cost effective given nature of products intended
use far outweighed public safety as to bottom line revenue and actual possibilities of
detection and having to ever alert the public of such possible side effects defects of
product as discovery especially given ocean county sheriffs recorded statement that
narcon years after roll out almost in conjunction with this lawsuit informed all police
stations or some of Narcons deadly defects ... Rendering in his opinion what
Lyndhurst did as negligent not murder... It is with evidence recorded like and of this
nature that any motions to dismiss and this evidence not being put on record would
not only subvert justice it would also put the general mass public at Risk to not allow
this information to be full public knowledge and procedures put in place with
something police are utilizing daily and obviously incorrectly in many instances

I also feel the court should immediately notify the fda and fbi as to Adapt pharmacies
extremely highly questionable public sale of Narcon days after this lawsuit was
introduced and if they properly legally informed said purchaser of narcons deadly
effects and impending class action lawsuits that are mevitably until the general public
is given knowledge and options of use for said defective products

Given also multiple supporting evidence audio documents and transcripts of medical
personnel and police personnel stating they were informed a year later about narcons
products defects and lethal effects on asthmatics | believe the federal court has an
absolute obligation to the entire county and mass public safety to allow full discovery
and commencement of forward trial motions ... including as pointed out also by adapt
pharma thank you again a conference status hearing as would have should have been
ordered by the court which I have requested as a pro se litigant multiple times and my
Case 2:18-cv-12822-MCA-JAD Document 55 Filed 08/02/19 Page 2 of 2 PagelD: 1202

lawyer on record would have been granted without prejudice which ] am no”
requesting as a procedure of rule I be allowed to not have justice be subversive and
prejudiced against me any further said status conference that then may procedurally

allow for discovery and actual commencement of pursuit of justice for the Kenworthy
family...
Sent from my iPhone
